Title: From Jonathan Trumbull, Jr. to Timothy Pickering, 14 April 1783
From: Trumbull, Jonathan, Jr.
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters. 14th Apl 1783
                        
                        The Commandr in Chief desires that you will procure immediately two hundred & fifty Boards—agreeable
                            to an Estimate handed to you by Colo. Govion. I am Sir Your most Obed.
                        
                            J. Trumbull Junr Secty
                        
                    